In this action of contract a judge sitting without jury found for the defendants. The case is here on a bill of exceptions of the plaintiff which recites that there was also filed a “Claim of Exceptions.” However, the bill does not disclose that the plaintiff took a single exception to any “opinion, ruling, direction or judgment of the . . . [judge] rendered upon any matter of law.” G. L. c. 231, § 113. That the judge allowed a bill of exceptions does not “put life into exceptions which never existed.” Herrick v. Waitt, 224 Mass. 415, 417. Commonwealth v. MacGregor, 319 Mass. 462, 463. No question of law has been brought to this court.

Bill of exceptions dismissed.